Exhibit 10.1

 

 

 

Lloyds TSB Corporate

 

 

 

 

 

 

 

 

 

Lloyds TSB Bank plc

 

 

 

 

140 Wharfedale Road

 

 

 

 

Winnersh Triangle

 

 

 

 

Reading

 

Telephone: 01189 219216

 

 

Berkshire RG41 5RB

 

Facsimile:  01189 219230

 

 

 

 

 

 

 

 

 

Reference:  LSC/DTW/NG

 

The Directors

 

8 March, 2004

Evans & Sutherland Computer Limited

 

 

2 Horsham Gates

 

 

North Street

 

 

Horsham

 

 

West Sussex

 

 

RH13 5PJ

 

 

 

 

Dear Sirs

 

OVERDRAFT AND OTHER FACILITIES

 

We Lloyds TSB Bank plc (the “Bank”) are pleased to continue to offer to Evans &
Sutherland Computer Limited a US dollars overdraft facility on accounts numbered
11119338 AND 11397885 on the following terms and conditions.

 

Amount

 

The maximum aggregate amount outstanding under the facility at any time
(calculated on the basis of cleared funds) shall not exceed US$2,500,000.

 

Availability

 

The Bank’s present intention is to make the facility available until 31st
December 2004 and all moneys from time to time owing to the Bank under the
facility shall be repaid no later than this date or such later date as may from
time to time be advised in writing by the Bank.  The Bank may, nevertheless,
terminate the facility at any time and may, at such time or at any time
thereafter, demand immediate payment of all amounts owing under or in connection
with the facility.  The amounts owing at any time may include interest, costs or
charges which have been debited to one or more of the accounts in accordance
with the terms of this letter.

 

The Bank shall have the right at the time of making demand or at any time
thereafter to convert all amounts then due and payable in US dollars into
sterling at the Bank’s exchange rate for selling that currency against sterling
at that time.  The Bank shall as soon as possible after such conversion advise
you of the sterling amount then owing.

 

Interest

 

Interest is calculated on the cleared daily balance of each account and will be
payable on amounts owing up to the aforesaid limit at 1.75% per annum over the
Bank’s short term offered rate from time to time for US dollars.

 

If at any time the Bank allows the amounts owing to exceed the agreed limit,
interest will be payable on the excess at the Bank’s unauthorised currency
borrowing rate from time to time (currently 12% per annum above the Bank’ short
term offered rate) for US dollars.

 

Interest will be debited to the relevant account  or, in the case of interest
calculated in accordance with the previous paragraph, to such account as the
Bank shall determine, quarterly in arrears (normally on the 24th of each of
February, May, August and November or on the next working day).  Interest may
also be debited on the date upon which the facility ceases to be available.

 

--------------------------------------------------------------------------------


 

 

Continuation of a letter from

 

Lloyds TSB Bank plc to:

 

Evans & Sutherland Computer

 

Limited

 

The Bank’s short term offered rate for US dollars may vary from day to day and
upon request the Bank will advise you of the rate then applicable.

 

Interest will be calculated on the basis of the actual number of days elapsed
and a 360 day year.

 

Costs and Charges

 

Transaction charges will be payable on each account quarterly in accordance with
the Bank’s Standard Business Tariff, a copy of which has already been provided
to you.  We will be pleased to forward a further copy of the tariff leaflet if
one is required.  In addition further charges will be payable for other services
provided, as shown in the tariff leaflet or as otherwise advised by the Bank
from time to time.

 

These charges will be debited to the relevant account.  Charges may be varied by
the Bank at any time and notice of changes will be advised to you.

 

A renewal fee of $18,750 is payable.  This will be debited to account number
01232434 in the next few days.

 

All costs and expenses incurred by the Bank in preserving or enforcing the
security referred to below shall be debited to account number 01232434 under
advice to you.

 

Security

 

It is a condition of the facility (and of the other facilities referred to
below) that amounts owing shall be secured by the following.

 

(a)                                 an all moneys guarantee dated 14th June 2000
from Evans & Sutherland Computer Corporation for a principal amount of
£5,000,000 plus interest and other costs as detailed in the guarantee,

 

(b)                                a Letter of Negative Pledge dated 19th June
2000 from the Company, and

 

(c)                                 a letter of set off dated 24th April 1996
from the Company.

 

It is also a condition of the BIGs facility detailed in the Schedule of Other
Facilities that the liability outstanding at any time be secured by a deposit
agreement incorporating a charge dated 6th November 2000 from the Company over
cash deposits in an aggregate amount equal to such liability outstanding at the
relevant time.

 

Financial Information

 

Whilst the facility and/or any of the other facilities remain available you
should provide to the Bank as soon as possible after the end of the period to
which they relate copies of any financial information that the Bank may from
time to time reasonably request, including:

 

(a)                                 your audited annual accounts within 7 months
of the end of your financial year,

 

(b)                                your monthly management accounts within 30
days of the end of each month, and

 

(c)                                 the quarterly 10-Q reports of Evans &
Sutherland Computer Corporation within 60 days of the end of each quarter, and

 

(d)                                the annual 10-K report of Evans & Sutherland
Computer Corporation within 4 months of the end of their financial year.

 

You should also provide to the Bank, at least 10 days prior to the commencement
of each quarter, a copy of your cashflow and budget for the quarter then
commencing.

 

2

--------------------------------------------------------------------------------


 

Other Facilities

 

In addition to the overdraft facility we are pleased to offer to you the
facilities detailed in the Schedule of Other Facilities.  Except when reference
is made to another agreement, each additional facility will be available upon
such terms and conditions as shall from time to time be specified by the Bank. 
The facilities may be cancelled by the Bank at any time, but it is the Bank’s
present intention to keep the facilities in place for the period of availability
of the overdraft facility and your liability in respect of any utilisation may
extend beyond such period of availability.

 

Amounts outstanding in connection with the indemnity line, the negotiations
facility, and the TravelLink facility may be in sterling and/or any other
currency.  For the purpose of determining whether there is sufficient
availability within the specified limit for any particular utilisation, amounts
outstanding in a currency other than sterling shall be notionally converted into
sterling on the date of the proposed utilisation on the basis of the rate at
which the Bank would sell the relevant currency for sterling at that time.

 

If upon termination of the overdraft facility (or earlier cancellation of any of
these additional facilities) there are any contingent liabilities existing under
or in connection with these additional facilities an amount equal to the value
of such contingent liabilities shall, upon any request from the Bank, be
deposited with the Bank with the intent that such deposit shall be held by the
Bank as security for those liabilities and that such documentation and other
things (including the payment of any associated costs) as the Bank may require
in order to perfect such security shall be completed.

 

For the purposes of the above, the Bank shall have the right at the time of
making demand or at any time thereafter to convert all amounts then due and
payable in connection with any of these additional facilities in a currency
other than sterling into sterling at the Bank’s exchange rate for selling that
currency against sterling at that time.  The Bank shall as soon as possible
after such conversion advise the sterling amount then owing.

 

The Bank may debit any amount owing in connection with these additional
facilities to your account with the Bank whether or not that would cause the
account to become overdrawn or the agreed overdraft limit on the account to be
breached.

 

Other Terms of Offer

 

This letter is for the benefit of the contracting parties only and shall not
confer any benefit on or be enforceable by a third party.

 

Please confirm your acceptance of the facilities offered by returning the
attached duplicate of this letter with the acknowledgement signed in accordance
with the bank mandate currently held by the Bank.  If such confirmation is not
received by the Bank (at the address given at the heading of this letter) by 8th
April 2004 the offer will lapse.

 

Yours faithfully

For and on behalf of Lloyds TSB Bank plc

 

 

Nigel Gibson

Senior Relationship  Manager

Lloyds TSB Corporate

 

3

--------------------------------------------------------------------------------


 

We hereby acknowledge and accept the terms of your offer dated 8th March 2004 of
which this is a duplicate and agree all the terms and conditions therein
contained.

 

In accepting this letter we confirm that neither the execution by us of this
letter nor the utilisation by us of the facilities being made available will
conflict with or breach any requirement or limitation set out in our Memorandum
and Articles of Association.

 

For and on behalf of Evans & Sutherland Computer Limited (company registered
number 1750202)

 

 

Signed by

David Rushton

 (name)

Stuart Cadwallader

 (name)

 

 

 

 

 

 

 

xx

 (signature)

xx

 (signature)

 

 

 

 

 

 

 

15 March

 2004 (date)

15 March

 2004 (date)

 

 

This letter creates legal obligations.  Before signing you may wish to take
independent advice.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE OF OTHER FACILITIES

 

The following additional facilities are available:

 

1                                          an indemnity line of £500,000 to
cover bonds, indemnities and guarantees (“BIGs”) issued by the Bank or its
correspondents on your behalf.  The total value of all BIGs that may be
outstanding at any one time may not exceed the limit detailed above.

 

Please note that the total liability of the Bank under certain customs and
excise guarantees is twice the amount quoted on the guarantee.

 

The Bank shall be under no obligation to issue any BIG unless the terms of the
BIG and the expiry date of the BIG (or means by which the Bank can terminate its
liability) are acceptable to the Bank.  The Bank is to be indemnified to its
complete satisfaction for its liability in connection with each BIG issued.

 

2                                         a negotiations facility of £1,000,000
to cover the negotiation by the Bank of cheques and bills of exchange payable
abroad with recourse to you.  The limit detailed above is the maximum total
amount of proceeds paid to you in respect of cheques and bills of exchange which
the Bank anticipates at any point in time may be unpaid by the drawer thereof. 
For this purpose the Bank will assume payment after 30 days if not actually
advised of payment or non-payment, but this shall not prejudice the Bank’s right
of recourse to you (and the right of the Bank to debit any unpaid amount to your
account with the Bank and to re-calculate any interest on the account as if such
amount had never been credited to the account) if advice of non-payment is
received at any time thereafter.

 

3                                         an open credit facility of £6,000 to
cover arrangements to cash your cheques at other banks or at branches of the
Bank other than the account holding branch.  The limit detailed above is the
maximum value of cheques that may be cashed during such periods as may from time
to time be advised by the Bank.  The limit is currently available as follows:

£3,000 on any one day at Preston Branch.

£3,000 on any one day at Roffey Branch.

 

4                                         a BACS facility of £175,000 to cover
computerised sterling payment instructions that may be delivered direct by you
or through an agreed intermediary to BACS Limited.  The limit detailed above is
the maximum total value of such instructions for payment during any one month.

 

5                                         a LloydsLink payments facility under
and subject to the terms and conditions set out in a separate agreement to cover
the transfer of funds from agreed accounts by automated means initiated by you. 
The following limit applies to the facility:

 

£400,000; the maximum total value of LloydsLink transactions that have been
initiated through the PC Pay module, but have not been debited to the agreed
accounts (“three day value payments”).

 

6                                         a TravelLink facility of £5,000 under
and subject to the terms and conditions set out in an agreement dated 31st
December 2000 to cover foreign currency and travellers cheques ordered from the
Bank by automated means initiated by you.  The above limit is the maximum
aggregate value of such orders that may be made on any two consecutive business
days.

 

--------------------------------------------------------------------------------